Title: To James Madison from John Monroe, 15 October 1806
From: Monroe, John
To: Madison, James



Sir, 
Paris, Kentucky.  Ocr. 15th. 1806.

The distance I am from a port; and the great uncertainty, which has been experienced, in the transportation of letters, by the mail from this State to the Atlantic States; added to the report that Col. Monroe may now be on his passage to America, has induced me to trouble you, with the care of the inclosed letter to that Gentleman.  A speedy conveyance of it to him will much oblige both him and myself.
I never have been much in the habit of communicating with Gentlemen in Office; nor, Sir, have I ever joined that pack, who praise or censure Men and measures as vanity, ambition or selfishness may direct.  I have heretofore been accustomed to examine measures, the object of which I can discern, with temperance, & to test them by those principles of policy, which I have learned are the principles, that ought to govern in a Democratic government.  My thoughts for the last two years have been so employed on my own distresses & misfortunes, that I have been less able or willing to engage in political disquisitions.  For, Sir, from the bitterness of misery and poverty, I am now begining again to take my station in Society; & having reared myself by my own exertions I feel the haughty pride of my mind gratified in the independance of labour.  I, Sir, have no ambition to gratify.  I want no office. I therefore trust my mind is free and impartial on the subject of politics; I mean, Sir, so far at least as relates to the measures of the Administration.
When an alarm is sounded thro’ our land; and hirelings are sent from State to State, with a view to scatter discord amongst us; when transaction of Antiquity are dug up from the graves of oblivion, and arrayed in the form of criminal & treasonable charges against men who have hitherto acted uprightly; and that too when the consuming hand of time has distroyed the muniments of their innocence and justification; I cannot help suspecting there is rotteness, at the bottom.  When I see men, whose reputations for probity honor & virtue & inteligence, gained by a series of service in high Stations, during turbulent & perilous times, called by the voices of an enlighten people to fill the most dignafied, & responsable offices in our Country; indecorously attacked, and almost vulgarly charged with high crimes, on the floor of a deliberative body where order & decorum ought to govern, I cannot help lamenting the folly of mad ambitious fury.
With the information I possess, I cannot help viewing our relations with the European powers, as more delicate than they have been, perhaps, since the peace of 1783.  The successes of France during & since her late revolution, have change the face of affairs on the Continent of Europe.  With an Ambitious pride, and grasping avarice she is wielding the strength & wealth of that continent.  She wants a navy to compleat the execution of her schemes of domination.  In Britain we find her rival in cupidity & avarice, & perhaps in ambition also.  The fleets of England, are the only obsticles to the designs of France.  Those fleets Britain must support her commerce alone cannot do it.  Insulated as she is, she fears not an invasion of her territory.  War with her has become a systematic plan of speculation.  Having as she has the command of the Ocean, the wealth of all nations is drawn within the vortex of her avaricious maw, nor can she be bound by any tie but interest.
The prosperity and happiness of America, have engaged the attentions of those two powers.  Her commercial enterprise has excited the jealousy of the latter.  The poverty of France has brought her to our market in search of cash.  The navagation of the Mississippi, was her commodity; but to enhance its value Luisania was thrown into the scale.  The bargain is made & the price paid; And the Florida’s kept in reserve.  Their importance to America has been acknowledged on all hands.  America has been attempting to purchase them.  Our negociations have been protracted.  And I have no doubt, through the influence of France.  To give efficacy to our treaty with Spain we must treat with France.  This requires delicacy, secrecy & money.  The acquisition of Luisania, with the more than probable acquisition of the Florida’s, have opened a new source of Wealth to our Country, & given a spring to our commercial enterprize, which has alarmed Britain; and has stimulated her to acts of aggression and piracy, which, if not checked, must distroy our commerce; and render the expenditures of our money as well as the acquisition of the new country useless, And must render the possession of the Florida’s distant & more hazzardous.
Thus circumstanced, the conduct of the Executive towards those nations must vary.  Each must be treated in that manner best calculated to attain our ends.  And because those measures to the utmost of their extent have not been published, have the administration been abused and execrated.
My personal acquaintance with you, Sir, never has, of itself, formed the data of my confidence.  I can say the same of Mr. Jefferson.  And to the residue of the administration I am a Stranger.  But I never can believe that Men who have struggled for principle in dangerous times, & who have preserved their integrity amidst the storms of faction, and in opposition to an almost omnipotent popularity; and that too, when their alliance was courted, when they might have made their own terms; can now be dishonest, and with an increase of difficulty & danger attempt those crimes, which they formerly opposed & abhored.  No!  Sir, I have no doubt the conduct of the administration hath been the effect of imperious circumstances, and which will result in the honor of the men who were engaged in the administration, and the good of our country, if not rendered abortive by the factious & ambitious.
Having found it necessary to commit the inclosed letter to your care; I felt myself involuntarily propelled to give my evidence of confidence, in, and respect for the Administration.  Believing, Sir as I do, that the testimony of one unbiased mind in your favour is more gratefull than the incence of thousands who flatter.  Be so good sir, as accept a tender of my services and beleive me your Obdt. Servt.

Jno. Monroe

